DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-3, 6-10, 12-13, 15-26, 29-33, 35-36, 38-49, 52-56, 58-59, 61-72, 75-79, 81-82 and 84-92 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A system for handling and storing a non-physical sales receipt, thereby updating one or more accounting and/or bookkeeping systems including:

a point-of-sale (POS) that receives, handles, and stores information relating to a non-physical sales receipt generated when a user purchases an item from the POS when the user pays with one or more of a credit card, a debit card, a mobile phone, a bank account, cash or another payment device and provides one or more unique user identification parameters, each linking to a communication address of the user;

the POS being a physical or online location where sales transactions are made; 

the POS computing system comprising one or more of a payment terminal, a desktop computer, a laptop computer, a smartphone, a smart device, a processor, a database, and a tablet, wherein software on the POS compares the unique user identification parameter with a list of unique user identification parameters, each pointing to a user, and/or a communication address of the user, that identifies a user profile;

wherein the POS generates a non-physical sales receipt and information that includes a list of purchase related information, and sends the non-physical sales receipt and the purchase related information to the user;

the non-physical sales receipt comprising one or more of a digital sales receipt, electronic sales receipt, other non-physical form, and/or a physical sales receipt that has been transformed into a digital sales receipt and/or an electronic sales receipt, by means of the user photographing that physical sales receipt; 

the purchase related information comprising both purchase related information and purchase related parameters including one or more of name of the POS, purchase date and time, prices relating to purchase location or address of seller, number of purchased items, category of each purchased item, manufacturer, taxes paid, product identifier code that is scannable or computer readable or combinations thereof;

wherein the system analyzes and compares the non-physical sales receipt and purchase related information received, and one or more account details and one or more account numbers relating to the purchase and the user are identified based on configurable parameters, and stores the nonphysical sales receipt and the purchase related information corresponding to the one or more account details and the one or more account numbers that have been identified electronically in the database; and

wherein the account details are a part of a bookkeeping and/or accounting module that receives and stores the non-physical sales receipt and the purchase related information, analyzing and updating accounting and/or bookkeeping records and pushes an updated user profile or account to a user that mirrors a user profile maintained on the processor or database enabling access by the user to the updated profile account.


This is considered to be a certain method of organizing human activity, in particular, the fundamental economic practice of storing transaction information for accounting purposes.  
Regarding independent claims 1, 24, 47, and 70, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a processor, computing device, and database) fails to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 24, 47, and 70, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a processor, device, and database to receive, analyze, and store various information.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Response to Arguments
3.	Applicant's arguments filed on May 20, 2022 have been fully considered but all of them are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the current version of the claims integrate the abstract idea into a practical application, similar to example 42 of the subject matter eligibility examples, thus are patent eligible.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art reference does not show all the recited features of the claims, in particular, the features related to pushing an updated user profile to the user, comparisons of transaction information made by the POS system and cloud system, and the type of transaction information that is gathered and analyzed.  Also, applicant argues that the current amendments make the claims of the instant application substantially different from those of the parent case, thus the rejection under double patenting is no longer valid.
	The examiner agrees with applicant’s arguments related to the rejections under double patenting and U.S.C. 103 and has withdrawn these rejections.  However, the examiner stands by the rejection the rejection under U.S.C. 101 above which has been revised to address applicant’s arguments and claim amendments.  The examiner points out that the other claim elements beyond the abstract idea in example 42 are being used in an unconventional manner to provide disparate users with a patient’s current medical condition, which is considered a practical application.  However, the claims of the current invention merely use the other elements beyond the abstract idea (i.e., a computer processor, computing device, and database) in a very generic manner to transmit, receive, store, and process information and are recited at a high level of generality.  In the view of the examiner and examiner’s supervisor, the other claim elements do not place meaningful limits on the idea and do not integrate the idea into a practical application, thus, the claims are still considered to be patent ineligible.  To address this rejection the examiner suggests adding further meaningful details in the claims which describe the operation of the other elements beyond the abstract idea such that they place meaningful limits on the idea.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627   


                                                                                                                          /FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627